Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The abstract of the disclosure is objected to because the full meanings for the abbreviations “DHA” and “EPA” should be recited in the abstract.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: In paragraph 0001 on page 1 of the specification (Cross-Reference to Related Applications), the phrase –now U.S. Patent no. 10,534,008—should be inserted after the phrase “U.S. Application Serial No. 15/635,509 filed June 28, 2017” so as to update the status of this parent application.  
Appropriate correction is required.
Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 1 of claim 1, the phrase “the amount” lacks antecedent basis. On line 7 of claim 1, the phrase “the amount of DHA and/or EPA ions” lacks antecedent basis. 
In claim 13, the phrase “the amount of an internal standard” lacks antecedent basis. 
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1-4 and 6-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,534,008. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a method for determining the amount of docosahexaenoic acid (DHA) and/or eicosapentaenoic acid (EPA) in a sample such as human plasma or serum comprising the steps of ionizing either or both of DHA and EPA from a sample using atmospheric pressure chemical ionization (APCI) in a negative ionization mode or electrospray ionization to generate one or more DHA and EPA ions, determining the amount of the one or more DHA and EPA ions by single mass spectrometry, and relating the amount of the DHA and EPA ions to the amount of DHA and EPA in the sample.  In addition, both sets of claims recite subjecting the sample to a hydrolyzing agent such as an acid prior to ionization, subjecting the sample to liquid/liquid extraction prior to ionization, subjecting the sample to liquid chromatography such as HPLC prior to ionization, and determining the amount of a deuterated internal standard in the sample, where the deuterated internal standard comprises either DHA-2H5 or EPA-2H5. Both sets of claims also recite that the one or more ions produced in the method comprise an ion with a mass to charge ratio (m/z) of 327.2 +-0.5 and an ion with a mass to charge ratio (m/z) of 301.2 +-0.5. 
Claims 1-4 and 6-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,696,325 (submitted in the IDS filed on March . Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a method for determining the amount of docosahexaenoic acid (DHA) and/or eicosapentaenoic acid (EPA) in a sample such as human plasma or serum comprising the steps of ionizing either or both of DHA and EPA from a sample using atmospheric pressure chemical ionization (APCI) in a negative ionization mode or electrospray ionization to generate one or more DHA and EPA ions, determining the amount of the one or more DHA and EPA ions by single mass spectrometry, and relating the amount of the DHA and EPA ions to the amount of DHA and EPA in the sample.  In addition, both sets of claims recite subjecting the sample to a hydrolyzing agent such as an acid prior to ionization, subjecting the sample to liquid/liquid extraction prior to ionization, subjecting the sample to liquid chromatography such as HPLC prior to ionization, and determining the amount of a deuterated internal standard in the sample, where the deuterated internal standard comprises DHA-2H5. Both sets of claims also recite that the one or more ions produced in the method comprise an ion with a mass to charge ratio (m/z) of 327.2 +-0.5 and an ion with a mass to charge ratio (m/z) of 301.2 +-0.5. While the claims in U.S. Patent no. 9,696,325 do not recite that the internal standard used in the method is EPA-2H5, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to use EPA-2H5 as the internal standard in the method recited in the claims of U.S. Patent no. 9,696,325 since the claims recite the use of a deuterated form of the chemical being measured in the method as the internal standard and also recite that EPA is measured in the method, thus motivating one of ordinary skill in the art to use a deuterated form of EPA (i.e. EPA-2H5) . 
Claims 1-4 and 6-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,097,732 (submitted in the IDS filed on March 26, 2020). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a method for determining the amount of docosahexaenoic acid (DHA) and/or eicosapentaenoic acid (EPA) in a sample such as human plasma or serum comprising the steps of ionizing either or both of DHA and EPA from a sample using atmospheric pressure chemical ionization (APCI) in a negative ionization mode or electrospray ionization to generate one or more DHA and EPA ions, determining the amount of the one or more DHA and EPA ions by single mass spectrometry, and relating the amount of the DHA and EPA ions to the amount of DHA and EPA in the sample.  In addition, both sets of claims recite subjecting the sample to a hydrolyzing agent such as an acid prior to ionization, subjecting the sample to liquid/liquid extraction prior to ionization, subjecting the sample to liquid chromatography such as HPLC prior to ionization, and determining the amount of a deuterated internal standard in the sample, where the deuterated internal standard comprises DHA-2H5. Both sets of claims also recite that the one or more ions produced in the method comprise an ion with a mass to charge ratio (m/z) of 327.2 +-0.5 and an ion with a mass to charge ratio (m/z) of 301.2 +-0.5. While the claims in U.S. Patent no. 9,097,732 do not recite that the internal standard used in the method is EPA-2H5, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to use EPA-2H5 as the internal standard in the method recited in the claims of U.S. Patent no. 9,097,732 since the claims recite the use of a deuterated form of the chemical being measured in the method as the internal standard and also recite that EPA is measured in the method, thus motivating one of ordinary 2H5) as the internal standard in the method. 
Claims 1-3 and 6-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 and 31of U.S. Patent No. 8,557,593 (submitted in the IDS filed on March 26, 2020). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a method for determining the amount of docosahexaenoic acid (DHA) and/or eicosapentaenoic acid (EPA) in a sample such as human plasma or serum comprising the steps of ionizing either or both of DHA and EPA from a sample using atmospheric pressure chemical ionization (APCI) in a negative ionization mode to generate one or more DHA and EPA ions, determining the amount of the one or more DHA and EPA ions by single mass spectrometry, and relating the amount of the DHA and EPA ions to the amount of DHA and EPA in the sample.  In addition, both sets of claims recite subjecting the sample to a hydrolyzing agent such as an acid prior to ionization, subjecting the sample to liquid/liquid extraction prior to ionization, and subjecting the sample to liquid chromatography such as HPLC prior to ionization. Both sets of claims also recite that the one or more ions produced in the method comprise an ion with a mass to charge ratio (m/z) of 327.2 +-0.5 and an ion with a mass to charge ratio (m/z) of 301.2 +-0.5.
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall 

Claim(s) 1, 5 and 9-16 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Abu-Baker et al (US 2012/0207800, submitted in the IDS filed on March 26, 2020).
Abu-Baker et al teach of a method for determining the amount of omega-3 fatty acids comprising docosahexaenoic acid (DHA) and eicosapentaenoic acid (EPA) in human plasma samples.  The method comprises the steps of adding an internal standard to the sample, wherein the internal standard comprises deuterated DHA and EPA (i.e. DHA-2H5 and EPA-2H5), adding an acidic hydrolyzing agent such as hydrochloric acid to the sample, performing liquid/liquid extraction on the sample using an acetonitrile solution and hexane, performing ultra high performance liquid chromatography on the sample, and analyzing the sample using tandem mass spectrometry (MS/MS).  See paragraphs 0162 and 0171-0174 in Abu-Baker et al.  
Claim(s) 1, 4-5 and 7-13 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Salm et al (article from Biomedical Chromatography, vol. 25, 2011, pages 652-659, submitted in the IDS filed on March 26, 2020).
Salm et al teach of a method for simultaneously determining the amount of omega-3 fatty acids comprising docosahexaenoic acid (DHA) and eicosapentaenoic acid (EPA) in a biological sample.  The biological sample analyzed in the method is a human plasma sample collected from a human who may be at risk for developing cardiac or cardiovascular disease.  See the Introduction section on page 652 of Salm et al.  The human plasma sample is first combined with an acid hydrolyzing agent such as hydrochloric acid in order to hydrolyze the sample.  Salm et al teach that the acid hydrolysis step serves to release fatty acids from membrane lipids so that they 3-arachidonic acid) to the sample analyzed in the method. See the abstract, pages 652-654, Figures 1-2 and Tables 1-4 in Salm et al. 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2-3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Salm et al in view of Goodenowe et al (article from the Journal of Lipid Research, vol. 18, 2007, pages 2485-2498, submitted in the IDS filed on March 26, 2020). For a teaching of Salm et al, see previous paragraphs in this Office action. Salm et al fail to teach that the method may be performed with a mass spectrometer having an atmospheric pressure chemical ionization (APCI) source that operates in a negative ionization mode rather than an electrospray ionization source for generating ions of the DHA and EPA.  
Goodenowe et al teach of a method for determining the levels of different ethanolamine plasmalogens/omega-3 fatty acids including docosahexaenoic acid (DHA) in serum samples collected from both demented and non-demented, healthy human patients.  Goodenowe et al teach that the levels of different ethanolamine plasmalogens including docosahexaenoic acid (DHA) in serum of demented patients are significantly decreased with respect to the levels of the same ethanolamine plasmalogens measured in serum samples of healthy patients.  The method comprises the steps of collecting serum samples from both demented and healthy patients, subjecting the serum samples to liquid-liquid extraction in order to extract the lipids from the samples, and applying the extracted samples to a high performance liquid chromatography (HPLC) column (i.e. Agilent 1100 HPLC column) followed by introduction into a mass spectrometer.  The mass spectrometer contains an atmospheric pressure chemical ionization (APCI) source for generating ions of docosahexaenoic acid (DHA).  Goodenowe et al teach that the APCI source operates in a negative ionization mode.  The ions of DHA that are measured have a mass to charge ratio (m/z) of 327.2.  Goodenowe et al also teach of adding an internal standard to the serum samples analyzed in the method.  See the abstract, pages 2486-2487, 2489-2490, table 1 (free 22:6), and figures 3-4 in Goodenowe et al.  
.  
Claims 14-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Salm et al in view of Abu-Baker et al. For a teaching of Salm et al and Abu-Baker et al, see previous paragraphs in this Office action. 
Salm et al fail to teach of using a deuterated form of DHA or EPA as the internal standard in the method for determining the amount of omega-3 fatty acids comprising docosahexaenoic acid (DHA) and eicosapentaenoic acid (EPA) in a biological sample.  However, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to use a deuterated form of DHA or EPA as the internal standard in the method taught by Salm et al for determining docosahexaenoic acid (DHA) and eicosapentaenoic acid (EPA) in a biological sample since Salm et al teach of adding an internal standard (i.e. d3-arachidonic acid) to the sample analyzed in the method, and Abu-Baker et al teach that it is advantageous to add an internal standard comprising either deuterated DHA and EPA (i.e. DHA-2H5 and EPA-2H5) to a sample being analyzed for docosahexaenoic acid (DHA) and eicosapentaenoic acid (EPA) since such an internal standard mimics the analyte being analyzed in the method. The substitution of 2H5 and EPA-2H5 taught by Abu-Baker et al) for another type of internal standard used in a method for determining DHA and/or EPA in a biological sample (i.e. the d3-arachidonic acid taught by Salm et al) would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  
Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Salm et al in view of Kamp et al (US 9,140,686, submitted in the IDS filed on March 26, 2020). For a teaching of Salm et al, see previous paragraphs in this Office action. Salm et al fail to teach that the method for determining the amount of omega-3 fatty acids comprising docosahexaenoic acid (DHA) and eicosapentaenoic acid (EPA) in a biological sample can be performed using single mass spectrometry rather than tandem mass spectrometry. 
Kamp et al teach of a method for analyzing the amount of different biomarkers in a sample.  The biomarkers detected in the sample include both docosahexaenoic acid (DHA) and eicosapentaenoic acid (EPA), which are omega-3 fatty acids.  The sample analyzed can be either a human plasma or serum sample.  Kamp et al teach that the sample is ionized and analyzed by a liquid chromatography-mass spectrometry technique, including gas chromatography-single mass spectrometry (GC-MS), liquid chromatography-single mass spectrometry (LC-MS), HPLC-mass spectrometry (HPLC-MS), and sequentially coupled tandem mass spectrometry such as MS-MS or MS-MS-MS.  The amount of the DHA and EPA ions that are determined using the mass spectrometry are related to the amount of DHA and EPA in the sample analyzed.  See lines 34-51 in column 5, lines 4-35 in column 7, lines 40-57 in column 8, and claim 1 of Kamp et al.  
	Based upon the combination of Salm et al and Kamp et al, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to analyze the docosahexaenoic single mass spectrometry (LC-MS), see lines 18-31 in column 7 and lines 40-52 in column 8 of Kamp et al) is one technique that can be used to analyze DHA and EPA in a plasma or serum sample, which is equivalent to using tandem mass spectrometry for the same purpose. 
















Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797
March 4, 2021